DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-4, 10-11, 13-17, 20, 25 and 27 are objected to because of the following informalities. Appropriate correction is required.
	Regarding claim 1, line 31, “a” should be --an-- before “overall content” to correct the grammar.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 1-4, 10-11, 13-17, 20, 25 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 1, it is unclear if “a heat activation temperature” in line 7 is referencing the previously recited heat activation temperature.
	Regarding claim 1, while “the heat activatable adhesive formulation”, “the overall content of the one or more copolymers of ethylene and butyl acrylate”, “the total weight of the heat activatable adhesive formulation” and “the overall content of the one or more copolymers of ethylene and vinyl acetate” might be considered implicit in claim 1, it is also possible these terms throughout claim 1 could be considered to lack proper antecedent basis. The examiner suggests introducing these terms instead of using “the” to avoid any possible issues of antecedent basis.
	Regarding claim 27, it is unclear how the base resin is related to the previously recite copolymers in parent claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 4, 11, 13-14, 16-17, 20 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lande (US 2006/0127584) in view of Henry (US 2013/0186551).
	Regarding claim 1, Lande teaches a process for the application of a heat activatable adhesive to a substrate (paragraphs 3 and 9), the process including supplying a heat activatable adhesive to a hot melt applicator (paragraphs 56-60), wherein the heat activatable adhesive is solid at ambient temperature and can be melted at a temperature below a heat activation temperature of the heat activatable adhesive (paragraphs 31, 45, 61, 68, 82, 102 and 106), heating the heat activatable adhesive to a temperature above a melting point and below an activation temperature of the heat activatable adhesive, such that the heat activatable adhesive is in a molten state (paragraphs 61, 68 and 82), controlling a melt viscosity of the heat activatable adhesive in the molten state and ejecting from the hot melt applicator the heat activatable adhesive in the molten state onto a substrate to provide a coherent bead that adheres to the substrate and is dry to the touch on cooling (paragraphs 61, 68, 79, 82, 99, 102 and 106) and wherein upon activation the heat activatable adhesive is capable of expansion when heated with a volume expansion from 0 to over 2000% (paragraph 40). It is noted that heating to a flowable state implicitly involves heating above a melting point. It noted that controlling the melt viscosity is implicitly satisfied by controlling the temperature because temperature changes affect the viscosity of flowable materials. It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05.
	Lande differs from claim 1 in that:
i.	Lande does not explicitly recite controlling the viscosity of the heat activatable adhesive in the molten state.
ii.	Lande does not teach a melt viscosity at 100 °C with a shear rate of 100 s-1 in the claimed range and with a shear rate of 0.1 s-1 in the claimed range.
iii.	Lande does not teach the claimed adhesive formulation.
	(i)	Lande suggests a curable olefinic heat activatable adhesive such as ethylene copolymer materials (paragraph 31), and is not limited to specific compositions. The adhesive material of Lande is expandable and useful in automotive applications. Henry teaches such an expandable ethylene copolymer heat activated adhesive useful in automotive applications (paragraphs 7, 8, 21-31 and 53). Henry controls the melt viscosity to obtain sufficient adhesion to oily surfaces, to be non-tacky when cool and to retain its shape upon activation (paragraph 8). Henry’s adhesive is clearly dry to the touch on cooling, applied at a temperature above its melting point and below its activation temperature, and has an expansion in the claimed range (paragraphs 7, 8, 17, 53 and 57). As noted above, Lande teaches expansion as high as over 2000% is desirable. Henry teaches expansion of 750% with a blowing agent content of about 3.5 wt% (Table bridging pages 3-4, azodicarbonamide; paragraph 57), and further indicates the blowing agent, i.e. the material which causes expansion, may be provided at much higher levels up to 10 wt% (paragraph 47), i.e. about three times the blowing agent content which was sufficient to achieve 750% expansion. Naturally, a higher blowing agent content may be provided to achieve a higher expansion in the above noted range desired by Lande as a matter of routine experimentation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the adhesive suggested by Henry and control viscosity as claimed in the process of Lande because one of ordinary skill in the art would have been motivated to achieve the above noted advantages in accordance with the teachings of Henry. Either interpretation is considered to satisfy controlling the melt viscosity, i.e. controlling temperature as in Lande or using an adhesive of the type suggested by Henry. For the reasons provided above, it is reasonably clear that an adhesive of the type suggested by Henry may be formulated to achieve expansion in the range taught by Lande by suitable selection of the blowing agent content.
	(ii)	Henry teaches a viscosity at 100°C with a shear rate of 100 s-1 of 290-330 (paragraph 42), which is well within the respective claimed range. Henry does not recite values at a shear rate of 0.1 s-1, but uses an adhesive composition which falls within the compositions taught by the specification (see Applicant’s published application, paragraph 27). Henry also teaches control of the melt viscosity to provide the above noted advantages. Accordingly, one having ordinary skill in the art would have either expected the adhesives of Henry to have a melt viscosity in the claimed range given the similar compositions and viscosities at a shear rate of 100 s-1, or would have selected a melt viscosity in the claimed range as a matter of routine experimentation to achieve the above noted benefits taught by Henry.
	(iii)	Motivation was provided above for modifying Lande to use the adhesive suggested by Henry. Henry shows an adhesive composition in the table following paragraph 55, and further described in paragraph 40. Henry suggests the adhesive formulation comprises an ethylene/butyl acrylate copolymer having 35 wt% butyl acrylate in an overall content of about 45 wt%, an ethylene/vinyl acetate (EVA) copolymer having 28 wt% vinyl acetate in an overall content of 7.5 wt%, and an ethylene/butyl acrylate/glycidyl methacrylate terpolymer in an overall content of 4.5 wt%. The claimed reactive hydroxylated polyester resin is optional, but Henry also teaches this component in an overall content of 16 wt%. As to the EVA copolymer having a claimed overall content of 8 wt% to 20 wt%, as noted above, Henry teaches 7.5 wt%, which is very close to the claimed range. It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05. Moreover, Henry explains that the EVA facilitates providing a low melt viscosity which allows oil to migrate from a metal substrate surface so that the melted polymer can absorb surface contamination, and also allows the melted compound to conform more readily to the surface (paragraph 39). Accordingly, one having ordinary skill in the art would have been expected to engage in routine experimentation to use values somewhat above and below the example of 7.5 wt% EVA copolymer in order to achieve the above noted advantages of absorbing contamination and achieving surface conformation to a desired degree. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use EVA overall content values in the claimed range of 8 to 20 wt% because one of ordinary skill in the art would have been motivated to select such values as a matter of routine experimentation for the reasons provided above.
	Regarding claim 4, Henry teaches application at 70-120°C such that the heat activatable adhesive is in a molten state (paragraphs 48 and 53), which includes the claimed range. It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05. Naturally heating to a temperature in this range would be performed to provide such application temperature.
	Regarding claim 11, this limitation is clearly satisfied by Henry.
	Regarding claims 13 and 14, Henry activates at 140-220°C (paragraph 48), which overlaps or includes the claimed ranges. It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05.
	Regarding claims 16 and 17, Lande teaches micro-pellets (i.e. pellets with dimensions in the claimed range) and pellets having a particle size of 1-20 mm (1000 µm - 20 mm; paragraph 31), which suggests an average particle size touching or including the claimed ranges. It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05.
	Regarding claim 20, this limitation is clearly satisfied by Henry.
	Regarding claim 27, Lande teaches this limitation for providing desired characteristics of being solid and non-tacky near room temperature, while exhibiting flow and tackiness at mid-level temperatures to allow storage in transport in pellet form and application to adhere to a substrate at mid-level temperatures (paragraphs 45 and 46). Since Lande and Henry are both drawn to expandable ethylene copolymer heat activated adhesives, it is reasonably clear that the adhesive of the modified method of Lande may be provided with this property which is desirable for the above noted reasons taught by Lande.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lande in view of Henry as applied to claims 1, 4, 11, 13-14, 16-17, 20 and 27 above, and further in view of Burckhardt (US 2010/0273008) and Dickey (US 3877610).
	Regarding claim 2, Lande suggests an extruder and robot for application of the adhesive material. However, it is known that manual application by means of cartridge and by means of compressed air are suitable alternatives to the use of extruders and robots, particularly small applications. Robots are preferred in large scale operations. See Burckhardt (paragraphs 212 and 214). Suitable hand held hot melt guns for applying meltable adhesive materials from a cartridge, for example by using compressed air, are well known to those of ordinary skill in the art of adhesive application. See Dickey (Figure 1; Abstract; column 2, lines 63-68; column 4, lines 19-20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a hand held hot melt gun as the applicator of Lande because one of ordinary skill in the art would have been motivated to use a known suitable application device for small scale operations as suggested by Burckhardt and Dickey for the reasons provided above.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lande in view of Henry as applied to claims 1, 4, 11, 13-14, 16-17, 20 and 27 above, and further in view of either one of Burckhardt or Finerman (US 7838589).
	Regarding claim 3, Lande extrudes the adhesive through a nozzle of the desired shape (paragraph 69). An extrusion die satisfies a nozzle. Circular cross-sections of adhesive material beads are well known to be suitable. See Burckhardt (paragraph 216). See Finerman (column 15, line 30). Lande suggests cross-sectional areas of 1-1000 mm2, which corresponds to diameters of about 1-36 mm, which includes the claimed range. It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05. Lande teaches the die cross-section conforms to the desired shape of the extruded bead (paragraph 69). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the nozzle (die) of Lande with diameter in the claimed range because one of ordinary skill in the art would have been motivated to use a known suitable bead shape and size for the reasons provided above in view of the teachings of Lande and either one of Burckhardt or Finerman.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lande in view of Henry as applied to claims 1, 4, 11, 13-14, 16-17, 20 and 27 above, and further in view of Schenzle (WO 2014/096125 A1, referencing US 2015/0283749 as an English language equivalent).
	Regarding claim 10, Lande does not specify an angle of application. However, Schenzle suggests an angle of application of about 65° Figure 3 and notes that the geometry of the applied material is affected by the angle of application (paragraph 48). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this limitation in Lande because one of ordinary skill in the art would have been motivated to use a known suitable application angle and/or to provide a desired geometry of the applied material as a matter of routine experimentation in view of the above noted teachings of Schenzle.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lande in view of Henry as applied to claims 1, 4, 11, 13-14, 16-17, 20 and 27 above, and further in view of Wenning (US 5916629).
	Regarding claim 15, as noted above, Lande suggests pellets as small as 1000 µm, but does not exclude smaller particles. Wenning suggests heat curing adhesives applied by melting may be provided in powdered form at sizes smaller than 500 µm (Abstract; column 7, lines 7-36), thus suggesting values in the claimed range. It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a powder size in the claimed range because one of ordinary skill in the art would have been motivated to provide the particulate adhesive of Lande in a known suitable size as suggested by Wenning.	

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lande in view of Henry as applied to claims 1, 4, 11, 13-14, 16-17, 20 and 27 above, and further in view of Schenzle.
	Regarding claim 16, as noted above, Lande suggests pellets as small as 1000 µm, but does not exclude smaller particles. In related art, Schenzle suggests pellets as small as 500 µm to 30 mm (paragraph 15), thus suggesting values in the claimed range. It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a powder size in the claimed range because one of ordinary skill in the art would have been motivated to provide the particulate adhesive of Lande in a known suitable size as suggested by Schenzle.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Lande in view of Henry as applied to claims 1, 4, 11, 13-14, 16-17, 20 and 27 above, and further in view of Burckhardt, Dickey and Schultz (US 3587930).
	Burckhardt and Dickey are applied as above in the rejection of claim 2.
	Regarding claim 25, as applied above Dickey suggests a pneumatic hand held hot melt gun for delivering the adhesive material onto a substrate. Dickey recites a suitable operating pressure (column 4, lines 19-20), but does not specify the numeric pressure. Naturally, the pressure controls the force applied to the adhesive material and thereby controls the rate of adhesive material which flows through the hot melt gun nozzle. Accordingly, it is readily apparent that the pressure is a result effective variable for suitable operation, e.g. suitable application rate. It is known to use pressures in the claimed range in such hot melt guns. Schultz teaches 1.4 to 5.5 bar (20-80 psi; column 3, line 8). It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a barrel pressure in the claimed range because one of ordinary skill in the art would have been motivated to select a known suitable pressure as a matter of routine experimentation to provide a suitable application rate for the reasons provided above. As to the barrel temperature, this corresponds to the application temperature. The claimed range is satisfied for the reasons provided above in view of Henry.

Response to Arguments
Applicant's arguments filed 28 December 2020 have been fully considered but they are not persuasive.
	Applicant argues 7.5 wt% EVA copolymer, as taught by Henry, does not satisfy the claimed range of 8 to 20 wt%. In response, the examiner maintains that 7.5 wt% is very close to the claimed range. A claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05. Moreover, Henry explains that the EVA facilitates providing a low melt viscosity which allows oil to migrate from a metal substrate surface so that the melted polymer can absorb surface contamination, and also allows the melted compound to conform more readily to the surface (paragraph 39). Accordingly, one having ordinary skill in the art would have been expected to engage in routine experimentation to use values somewhat above and below the example of 7.5 wt% EVA copolymer in order to achieve the above noted advantages of absorbing contamination and achieving surface conformation to a desired degree. There is no teaching in Henry that only 7.5 wt% EVA is suitable. Applicant has not provided any evidence or argument as to unexpected results achieved with the claimed range.
	Applicant argues there is no evidence that the claimed EVA range is well known or that there is motivation to use this range. This argument is not persuasive for the reasons provided above.
	Applicant argues that changing the EVA content would change the content of other components. In response, it is clear from Henry that ranges of various components are suitable. Moreover, 7.5 wt% is so close to the claimed range of 8 to 20 wt% that the changes would naturally be rather small.
	Applicant’s arguments drawn to the newly claimed expansion range of at least 1000% are not persuasive in view of the new grounds of rejection applied above to address this new limitation.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633.  The examiner can normally be reached on 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745